El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
José Velázquez Alvarez fué convicto por un jurado del delito de asesinato en segundo grado. Denegada su moción de nuevo juicio fué sentenciado a cumplir de diez a quince años de presidio. Otra acusación contra el acusado, por infracción a la Ley sobre Registro de Armas, fué sometida por la misma prueba presentada en el caso de asesinato y la corte le declaró culpable y sentenció a cumplir dos meses de cárcel. No conforme con las sentencias y la resolución denegatoria del nuevo juicio el acusado apeló!1) y en su ale-gato sostiene, entre otros errores señalados, que la corte inferior erró al no declarar un mistrial con motivo del comen-tario del fiscal al jurado sobre el hecho de que el acusado’ no declarara.
No constan en la transcripción de la evidencia las palabras exactas pronunciadas por el fiscal en su informe al jurado y las cuales, según el apelante, eran suficientes para que la corte decretara un mistrial. Veamos el incidente según aparece de dicha transcripción:
“La Corte: El fiscal.
“Sr. Fiscal: (Consume su turno de. refutación.)
*44“Sr. Defensor: (Interrumpiendo al fiscal.) Sr. Juez, yo no he oído las frases bien, tengo la impresión de que el fiscal diri-giéndose al jurado ha dicho que por qué el acusado no se sentó a aclarar lo que había pasado. El tribunal me dirá si eso es así o no.
“La Corte: Lo que el fiscal dijo es, que, si mi memoria no me es infiel, que como la defensa había preguntado que por qué no se había probado el motivo que tuvo el acusado para matar a Lidia, a la interfecta, dice el fiscal, que él le pone la pregunta a la inversa, que por qué se suicidó la interfecta, si fué sui-cidio como pretende la defensa, porque el único que se encon-traba en aquel cuarto con Victorina era el acusado, que por qué no ha explicado con su prueba el motivo que tuvo Victorina para suicidarse.
“Sr. Defensor: ¿Por qué el acusado no ha explicado con su prueba lo que hizo ella?
“Sr. Fiscal: Exacto.
“Sr. Defensor: Nosotros entendemos que esta cuestión es lesiva a los intereses del acusado y vamos a levantar una cues-tión; solicitamos respetuosamente que se disuelva el jurado, que se decrete un mistrial, por lesionar esta situación los intereses del acusado.
“Sr. Fiscal: No hay razón para eso, Sr. Juez.
“La Corte: Sin lugar.
“Sr. Defensor: Excepción, respetuosamente.” (Bastardillas nuestras.)
Como puede verse, la corte no censuró las palabras del fiscal ni dió instrucciones al jurado, en ese momento, en cuanto a que no debían tomar en consideración al considerar la prueba, las manifestaciones hechas por el fiscal. Fué más tarde, cuando trasmitió sus instrucciones generales, que se refirió a este incidente diciendo:
“Por un precepto expreso de la ley el acusado puede o no declarar, según él así lo desee. Es un privilegio que él tiene, un privilegio sagrado que él tiene. Un derecho que le da la ley. En este caso el acusado no ha declarado. El hecho de no hacerlo no ha de considerarse com.o circunstancia que le incrimine, pues el fiscal está en la obligación de establecer su culpabilidad más allá de una duda razonable, prescindiendo de tal omisión.
*45“Es bueno decir ahora, con motivo del incidente que levantó la defensa por mor de una manifestación que hizo el fiscal al decir que no se había presentado evidencia de la causa que motivó el suicidio de Victorina, que las partes no pueden comen-tar el silencio del acusado, porque el acusado no está obligado a declarar; que los informes de los fiscales y de los abogados defensores son únicamente argumentos y que no son evidencia en el caso; que deben tener en cuenta que los argumentos tanto del fiscal como de la defensa no constituyen evidencia en el caso y sí lo hacen para cada uno de ellos tratar de esclarecer la verdad con sus argumentos, como ellos mejor crean, a los fines de que se haga por ustedes la justicia que cada uno de ellos cree que es la justicia; que lo único que los obliga a Uds. es la prueba desfilada ante ustedes aquí y la ley que yo diga cuál es en las instrucciones. De modo que, aunque el fiscal, a mi juicio, no comentó el silencio del acusado, porque él no dijo que el acu-sado no había declarado, él no quiso decir eso, sino que no se presentó prueba relativa al suicidio a cuál fué la causa del suicidio, lo que sí quiso hacer fué simplemente un argumento, pero por si hubiere hecho cualquier manifestación que yo creo que no la hizo, en sus argumentos, ustedes no deberán para nada tener, en cuenta eso en absoluto por tratarse de meros argumentos. Como la solicitud de la defensa en ese sentido fué hecha en presencia de ustedes, también la resolución fué hecha en presencia de ustedes. Quiero decirles además que el fiscal viene en la obligación de probarles a los acusados su caso más allá de una duda razonable. Por eso quiero advertirles que deben borrar de sus mentes cualquier argumento que pueda haberse hecho en el sentido que ya les he explicado. . . .” (Bastardillas nuestras.)
Arguye el apelante que el primer error señalado fué cometido y fué perjudicial a los derechos del acusado porque la conducta del fiscal fué altamente impropia al comentar el silencio del ácusado, conducta que no fué censurada por la corte en ningún momento; porque no se dieron instrucciones inmediatamente al jurado y que el error no fué subsanado en las instrucciones finales, ya que la corte,dijo al jurado, en un caso como éste en el cual hubo un argumento impropio del fiscal, que si bien los argumentos de las partes no son evidencia en el caso, con dichos argumentos ellos tratan de *46esclarecer la verdad “como ellos mejor crean”; que con esta instrucción la corte colocó el argumento impropio del fiscal en el mismo plano que el argumento lícito.
Para una mejor comprensión del alcance de las palabras pronunciadas por el fiscal (según las reconstruyó la corte) es conveniente hacer un sucinto resumen de los hechos del ■caso según las teorías de las partes. (2)
El fiscal sostuvo que probaría, con evidencia circunstan-cial, excepción hecha de una admisión del acusado, que éste, •quien vivía maritalmente con Victorina García Rosado, y estando ellos solos en la noche del 29 de octubre de 1947 en la habitación en que vivían, le hizo dos disparos con un revólver calibre .38; que un disparo fué a dar en una pared •en la cual se encontró la perforación de la bala, y el otro fué hecho a menos de doce pulgadas de la sien derecha de Victorina, estando ésta acostada desnuda en la cama, disparo •que también atravesó el mosquitero, causándole la muerte a Victorina instantáneamente; que el acusado esa misma noche le admitió al fiscal Gerena Bras, mientras, practicaba la investigación del caso, que él había matado a Victorina, aunque también le negó el hecho y le dijo que ella se había suicidado. La prueba de cargo, si bien tendió a demostrar algunos de esos hechos, también demostró que al llegar varios vecinos frente a la habitación del acusado al oír los disparos, •éste salió llorando y dijo que Victorina se había matado; que él fué a buscar a la policía y también les dijo lo mismo; que en el cuartel de la policía el acusado contestó a la pre-gunta del fiscal “¿por qué hizo eso?”, diciendo: “Yo la maté, - *47métame a la cárcel”, pero cuando el fiscal le pidió que expli-cara por qué lo había hecho, el acusado contestó: “¿Cómo usted cree que yo voy a matar a mi esposa?” (T.E. págs. 92, 95, declaración del policía Jaime Roche Díaz) ; que a •otro policía, José Ramón Santos, el acusado le dijo: “He me-tido la pata, le he dicho al fiscal que yo maté a mi esposa” <(T.E. pág. 123).
Demostró, además, la prueba de cargo que el cadáver des-nudo de Victorina García apareció tendido en el suelo.boca abajo, al lado de la cama, con una herida de bala en la sien derecha, de la cual había manado mucha sangre que estaba en el piso; que el disparo dejó tatuaje alrededor de la herida, lo que demuestra que fué hecho a menos de doce pulgadas de distancia; que el mattress de la cama tenía una pequeña mancha de sangre (eso no obstante las fotografías admitidas en evidencia demuestran que sobre el mattress había una sábana tendida en la cama y no hubo prueba de que en la sábana se encontrara mancha de sangre alguna) ; que la interfecta fué colocada en la cama; que debajo del muslo izquierdo del cadáver se encontró un revólver calibre .38 con dos balas disparadas y dos sin disparar; ■ que el acusado ■manifestó que nunca había visto ese revólver; que a la en-trada de la casa del acusado, al lado de la escalera, un policía ■encontró una bala sin disparar calibre .38 la cual entregó al fiscal Gerena Bras. (3) Se probó además que se hizo la prueba de la parafina en las manos del acusado y de la inter-fecta y que ésta dió negativo en ambas manos de la inter-fecta y en la derecha del acusado y positivo en la izquierda ,,de éste. Hubo prueba de un testigo que trabajaba con el ■acusado en Ochoa Fertilizer Corp. al efecto de que el acu-sado, aun cuando usaba ambas manos en su trabajo, utilizaba .su mano izquierda cuando cobraba dinero a otros empleados a quienes les había'hecho préstamos y de que además, había visto al acusado portando un revólver cuando iba a hacer *48los cobros.(4) Se probó que el revólver ocupado pertenecía a Nato Irlanda, inspector de Rentas Internas a quien se le perdió en el año 1943, según declaró.
La teoría de la defensa, según la expuso el juez en sus instrucciones (T.E. pág. 253), fué que “Victorina García se suicidó y que su muerte no se debió a acto alguno del acusado; que ella se suicidó con motivo de celos que tenía con el acusado”. Su prueba tendió a demostrar que Victo-riña siempre lo estaba celando y que había dicho, en repe-tidas ocasiones y la misma noche de los hechos, que iba a matar al acusado y a matarse ella; que esa noche el acu-sado estaba con un amigo en un bar y llegó Victorina a buscarlo y él le dijo que se fu'era y les preparara algo de comer pues ellos irían para la casa; que luego una vecina oyó al acusado y a Victorina hablando cuando él le decía que la iba a mandar a Méjico para que se le quitaran los celosy ella le contestó que irían los dos y que entonces ella dijo: “Ahora verás como te mato a ti y después me mato yo” (pág. 195) y él le contestó: “Negra, tú no matas a nadie”, y en seguida sonaron los dos disparos; que inmediatamente lle-garon varios vecinos y el acusado abrió la puerta y, llorando,, dijo: “Lidia se mató” (se probó que a Victorina también le-decían Lidia) ; que a Victorina, quien estaba muerta en el piso, la colocaron en la cama y después que se la llevaron en la ambulancia fué que un policía cortó un pedazo del mattress que tenía una mancha de sangre. El Sr. Fernando-Badrena declaró que es jefe del acusado en la Ochoa Fertilizer Corp. desde el 1938 y que le consta que el acusado fir-maba las nóminas con la mano derecha y que sabe que es-derecho por la forma en que trabajaba.
De acuerdo con la teoría de la defensa y con su prueba,, la muerte de Victorina se debió al acto violento y voluntario-de ella, propósito que había expresado en distintas ocasiones. *49antes de efectuarlo y aun en la misma noche en que murió, de que iba a matar al acusado y a matarse ella, y que el motivo para tal propósito, según los testigos, era que ella siempre estaba celando al acusado. Tenemos, por lo tanto, que la prueba del apelante ya había tendido a explicar el motivo que tuvo Victorina para suicidarse. Que dicha prueba pudiera o no ser creída por el jurado es cuestión que no juega papel alguno en relación con el incidente que esta-mos considerando. Somos de opinión que las palabras del fiscal al decirle al jurado que por qué el acusado, que era “el único que se encontraba en aquel cuarto con Victorina . . . no ha explicado con su prueba el motivo que tuvo Victorina para suicidarse”, sólo podían referirse al hecho de que el acusado no había declarado en el juicio para explicar dicho motivo. Si la prueba que había presentado en su defensa ya había tratado de explicar el motivo del suicidio, ¿a qué otra prueba que no fuera la propia declaración del acusado podían referirse las palabras del fiscal? Es de notarse ade-más que la única intervención del fiscal en el incidente'fue ratificar que era “exacto” que el acusado no había explicado con su prueba lo que ella había hecho. Si el acusado era el único que estaba en el cuarto con Victorina es obvio que el fiscal se estaba refiriendo al hecho de que el acusado no había declarado en cuanto a lo que Victorina había hecho en dicho cuarto. No podía referirse a los demás testigos del caso pues ninguno presenció los hechos.
A pesar de las altamente impropias y perjudiciales pala-bras del fiscal, la corte no las censuró ni dió instrucciones inmediatamente al jurado para que no las tomaran en con-sideración.
En el caso de Pueblo v. Díaz, 69 D.P.R. 621, después de revisar extensamente la jurisprudencia aplicable a situacio-nes como la surgida en el presente caso, adoptamos la regla que prevalece en la mayoría de las jurisdicciones de los Esta-dos Unidos de que “el error cometido- al comentar el fiscal el *50silencio del acusado queda curado si oportunamente el juez recrimina las palabras del fiscal e instruye específicamente al jurado sobre el derecho del acusado a no ocupar la silla testifical.” (Bastardillas nuestras.) Al adoptar esta regla, revocamos el caso de Pueblo v. Roldán et al., 27 D.P.R. 786, y al hacerlo analizamos sus hechos, así como los que surgían de los casos en él citados, que sostenían la regla contraria. Empero, de dicho análisis surgió que en ninguno de dichos casos la corte había trasmitido instrucciones específicas in-mediatamente después del comentario del fiscal al jurado sobre el silencio del acusado, ni había recriminado las pala-bras del fiscal. Al exponer la regla que estábamos adop-tando, dijimos en el caso de Pueblo v. Díaz, a la pág. 629:
“El derecho de un acusado a no declarar y a que tal circuns-tancia no establezca presunción alguna en su contra no debe ser invadido por el ministerio público con comentarios adversos ni insinuaciones de clase alguna. Si lo fuera, debe recibir del juez que presida el juicio la más severa e inmediata recrimi-nación por conducta impropia; y el jurado ser instruido por la corte inmediatamente en forma apropiada, de suerte que en el ánimo de los juzgadores de hecho no pueda quedar vestigio alguno de tales comentarios vertidos ante ellos.” (Bastardillas nuestras.)
En dicho caso, habiendo la corte actuado prontamente y trasmitido al jurado instrucciones específicas, ampliadas luego por las instrucciones generales, resolvimos que el error imputado había quedado subsanado.
No podemos llegar a la misma conclusión en el presente. No sólo la corte dejó de censurar las palabras del fiscal y de dar instrucciones al jurado prontamente para que no las tomaran en consideración y en esa forma subsanar el error, sino que éste tampoco fué subsanado en las instrucciones generales, ya que la corte justificó dichas palabras como un argumento lícito del fiscal, que si bien no constituía prueba, trataba de esclarecer la verdad como él mejor creía y ade-*51más, erró al sostener que el comentario del fiscal no se refe-ría al silencio del acusado.

Debe revocarse la sentencia en el caso de asesinato y de-volverse el mismo para la celebración de un nuevo juicio.

El Juez Asociado Sr. Snyder no intervino.

(1) No habiendo el apelante imputado error alguno a la corte inferior en el caso sobre registro de armas y apareciendo de la transcripción de evidencia, pág. 171, que él admitió que no tenía arma alguna inscrita, procede la confirmación de la sentencia en dicho ca¿o.


(2) En cuanto a la teoría de la defensa, la hemos encontrado en las instrucciones de la corte al jurado ya que el taquígrafo que actuó en el caso, Sr. Pedro R. Arroyo, si bien tomó taquigráficamente y transcribió la teoría de cargo expuesta por el fiscal al comenzar el caso, no tomó ni transcribió la teoría expuesta por el abogado defensor. Hemos resuelto en Pueblo v. Negrón, 37 D.P.R. 822, 825, que corresponde al apelante .suministrar a este Tribunal “una transcripción completa demostrativa de 'lo que dijo en su informe'-’. Es obvio, por lo tanto, que los taquígrafos deben tomar taquigráficamente, tanto el informe preliminar del fiscal como el del abogado defensor, en los cuales exponen al jurado las teorías de ,sus casos, con el fin de que luego puedan ser transcritos.


(3) En la vista de la moción sobre nuevo juicio se probó que esa bala •pertenecía al fiscal Gerena Bras, a quien se le había caído de un bolsillo.


(4) Dicho testigo admitió que había tenido una disputa con el acusado ■ antes de los hechos de este caso, con motivo de una pluma que el testigo-se llevó de casa del acusado.